ACCEPTED
                                                                                            06-14-00223-CR
                                                                                  SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                       4/9/2015 10:30:00 AM
                                                                                            DEBBIE AUTREY
                                                                                                     CLERK

                                   No. 06-14-00223-CR

                             IN THE COURT OF APPEALS          FILED IN
                                                       6th COURT OF APPEALS
                                                         TEXARKANA, TEXAS
                      FOR   THE SIXTH APPELLATE DISTRICT
                                                       4/9/2015 10:30:00 AM
                                                           DEBBIE AUTREY
                               TEXARKANA, TEXAS                Clerk


DALE DEWAYNE FISHER                                  APPELLANT

VS

STATE OF TEXAS                                      APPELLEE

     MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT



TO HONORABLE JUDGES OF SAID COURT:

         NOW COMES, the Appellant by and through his Attorney, Tim Cone, and does

hereby move this Honorable Court to grant an extension of time for the purpose of filing

the Appellant’s Brief.

                                             I.

         Judgment was entered with the 115th District Court of Upshur County, Texas, in

Cause Number 16,741 styled The State of Texas vs. Dale Dewayne Fisher, on the 12th

day of November, 2014. The Appellant’s brief is due on April 15, 2015. This is the

Appellant’s second request for an extension of time for the late filing of Appellant’s

brief.
      That the Appellant hereby requests an extension of time to file Appellant’s brief

until May 15, 2015, and will hopefully be the last extension we will ask for and as

reason therefore, would show the court as follows: Appellant’s attorney has recently

submitted a brief in Cory Martin Colvin v. State, Case Number 06-14-00163-CR to the

Sixth Court of Appeals. Further, Appellant’s attorney was preparing for jury trials in

the 115th District Court for the two week session beginning April 13, 2015: State v.

Carlos Bunch, Jr., Cause Number 12503; State v. Alton Ray Easley, Jr., Cause Numbers

16346,16499 and 16647;State v. David Bruce Williams, Cause Number 16580; State v.

Mary Ellen Clark, Cause Number 16723; State v. Christopher Alan Ray, Cause Number

16,784; State v. Kelly Wayne Haney, Cause number 16,881; State v. Stefoni Elyse

Knox, Cause Number 16,854;State v. Jerry Dean Becht, Cause Number 16,907; and

State v. Lester Shane Browning, Cause Number 16,875. Further, Appellant’s attorney

has recently submitted a brief in State v. Roderick King, Case Number 06-14-00166-

CR. Lastly, Appellant’s attorney is in the process of moving his office and home to

another location for the hopefully short time (4-5 months) until he is able to retire. The

move will be completed by April 17, 2015, and the sale of the office/home will be

completed on May 1, 2015.


.
.

      WHEREFORE, PREMISES CONSIDERED, the undersigned counsel

respectfully prays that the Honorable Court of Appeals extend the time for the filing of

Appellant’s Brief in this cause to the 15th day of May, 2015.



                                      Respectfully Submitted,

                                       /s/Tim Cone

                                       ______________________________
                                       Tim Cone, Attorney At Law
                                       State Bar N. 04660350
                                       P.O. Box 413
                                       Gilmer, Texas 75644
                                       903-725-6270
                                        e-mail: timcone6@aol.com



                            CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing
Appellant’s Motion for Extension of Time to File Brief has been served to Natalie
Miller, Assistant Criminal District Attorney for Upshur County, attorney for Appellee,
on this the 9th day of April, 2015.

                                      /s/Tim Cone
                                     _____________________________
                                     Tim Cone, Attorney At Law